NO. 07-12-0106-CR

                                       IN THE COURT OF APPEALS

                                  FOR THE SEVENTH DISTRICT OF TEXAS

                                             AT AMARILLO

                                               PANEL B

                                          SEPTEMBER 20, 2012




                                         MICHAEL ALLEN CASEL,


                                                Appellant
                                                  v.


                                         THE STATE OF TEXAS,


                                                Appellee
                                    _____________________________

                           FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

                         NO. 62,659-E; HONORABLE DOUGLAS WOODBURN, PRESIDING



                                          Memorandum Opinion



Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
      Today we are being asked if the evidence was sufficient to prove the allegations  contained  in
an enhancement paragraph.  The latter was used to elevate the burglary  charge  (to  which  appellant
pled guilty) from a felony of the second degree to one  of  the  first  degree.   Because  appellant,
Michael Allen Casel, believed that the State failed to  present  sufficient  evidence  to  prove  the
enhancement allegation, he could not be convicted of  the  higher  felony.   Furthermore,  the  State
allegedly failed to carry its burden by omitting to tender evidence that the prior  offense  resulted
in appellant (who was a juvenile) being committed to the Texas Youth  Commission.   We  overrule  the
issue and affirm.
      In pleading guilty to the underlying offense (i.e. burglary of  a  habitation),  appellant  was
informed by the trial court that the State was also attempting to enhance the offense via  his  prior
conviction “of [the] felony offense of aggravated robbery in Cause Number 9236-J#1, County  Court  at
Law Number 1, in Potter County, Texas, on January 14th of 2009.”  The  court  then  asked  appellant:
“As to the allegation that you were finally convicted of that offense, how  do  you  plead,  true  or
untrue?”  (Emphasis added).  Appellant answered, “True.”  Thereafter, the trial court not only  found
“that the allegation as to the prior conviction [was] true” but also found  the  evidence  sufficient
to establish guilt for the underlying burglary beyond  reasonable  doubt  and  accepted  the  State’s
recommendation to defer appellant’s adjudication of guilt.[1]
      Generally, prior felony convictions may be used to  enhance  the  punishment  applicable  to  a
subsequent offense.  See Miles v. State, 357 S.W.3d 629, 634 (Tex. Crim. App.  2011).   However,  the
prior conviction must be final.   Beal  v.  State,  91 S.W.3d 794,  796  (Tex.  Crim.  App.  2002).
Moreover,  an  adjudication  by  a  juvenile  court  that  a  child  engaged  in  delinquent  conduct
constituting a felony for which he was committed to  the  Texas  Youth  Commission  is  considered  a
“final felony conviction” for purposes of enhancement.  Tex. Penal Code Ann. § 12.42(f)  (West  Supp.
2012).  To the extent that appellant pled “true” to  the  trial  court’s  question  about  his  being
“finally convicted” of aggravated assault in cause number 9236-J#1, appellant implicitly admitted  to
both of the elements for a final conviction as  defined  in  §  12.42(f).   That  is,  if  the  prior
juvenile adjudication was not a felony  and  if  he  had  not  been  committed  to  the  Texas  Youth
Commission then he could not have legitimately pled true to the  matter  being  a  final  conviction.
See Menson v. State, No. 07-09-0221-CR,  2011  Tex.  App.  Lexis  1123,  at  *4  (Tex.  App.–Amarillo
February 16, 2011, pet. ref’d) (not designated for publication) (involving a prior offense  committed
when the offender was a juvenile and holding that the appellant’s “plea of true  to  the  enhancement
paragraph is alone sufficient to show that he had a  prior  felony  conviction”).   And,  nothing  of
record affirmatively shows either that appellant was not committed to the Youth  Commission  or  that
the enhancement allegation was otherwise untrue.  See Ex parte Rich, 194 S.W.3d 508, 513 (Tex.  Crim.
App. 2006) (stating that a plea of true alone is not sufficient to prove the  enhancement  allegation
when the record affirmatively reflects that the enhancement is improper).
      Accordingly, the judgment is affirmed.

                                        Brian Quinn
                                        Chief Justice
Do not publish.


-----------------------
      [1]The dispute before us arose after the State moved to  have  appellant’s  guilt  adjudicated.
The trial court granted that motion, adjudicated appellant guilty of burglarizing a  habitation,  and
sentenced him to 25 years in prison.